April 10, 1952

‘km. “firadrrd~~~
              ‘kmvq , 3 .S.C.
Secretary-Treasurer
Texas State Board of Chlropody Examiners
1121 19th Street
Lubbock, Texas      Opinion No. V-1434
                    Re:   Eligibility of holders of
                          certificates of preliminary
                          education, issued prior to
                          the 1951 revision of pre-
                          liminary education require-
                          ments, to take future exami-
Dear Sir:                 nations to practice chiropody.
          Your request for an opinion of this office
reads in part as follows:
          "For the past several years this
     Board has had a rule that one must first
     obtain a Certificate of Preliminary Edu-
     cation prior to making application to
     take the Board's examination to obtain a
     license to practice Chiropody in this
     State. These pre-education requirements
     are set forth in Article 4570, V.C.S.,
     1939.
           "In revision of the same Article by
     the Fifty Second Legislature, 1951, the
     pre-education requirements were raised
     to include at least thirty hours from a
     college of Arts and Sciences in addition
     to high school education. The revised
     Article became effective immediately
     after the Governor's signature on May 3,
     1951.   At the close of the revised Arti-
     cle it is stated 'The provisions of this.
     Article shall not affect students now
     enrolled in recognized schools or col-
     leges of chiropody, or for a period of
     one (1) year from date of this Act be-
     coming law.?
Han, Marshall Harvey, D.S.C., page 2   (V-1434)


         "This Board meets each January and
    June to examine candidates for license
    and conduct other business. The next
    meeting dates are set for June&&27,   1952
    in Austin, Texas.
          "QUESTION:
         "Wo~uldthose holders of Qualifying
    Certificates of Preliminary Education
    (high school only) whose certificates were
    issued prior to revision of Article 4570,
    be eligible to apply to take the examina-
    tion for license at the above mentioned,
    or any other subsequent regular examina-
    tion held by this Board?"
         Article 4570, V.C.S,, provides:
         "All applicants for license to prac-
    tice chiropody in this State, not otherwise
    licensed under the provisions of law, shall
    present satisfactory evidence to the State
    Board of Chiropody Examiners that such ap-
    plicants have attained the age of,twenty-
    one (21) years, are of good moral character
    and are free of all contagious and communi-
    cable diseases, and furnish a certified
    certificate of health to that effect, and
    are~citizens of the United States of Amer-
    ica, and who are graduates of a recognized
    high school with credits sufficient and ac-
    ceptable to enter the state university of
    the state in which the high school gradua-
    tion was attained, or the University of
    Texas, witho,utcondition toward a Bachelor's
    Degree, and the applicant shall have com-
    pleted at least thirty (30) semester hours
    of college courses acceptable at the time
    same was completed, for credit on a Bache-
    lor's Degree at the University of Texas,
    and shall present satisfactory evidence
    of graduation from a bona fide rep,utable
    school of chiropody In the form of a di-
    ploma which has conferred the degree of
    Doctor of Surgical Chiropody. Such chi-
    ropody schools may be considered reputable,
    within the meaning of this Act, whose course
    of instruction shall embrace at least four (4)
Hon. Marshall Harvey, D.S.C., page 3   (V-1434)


     terms of at least eight (8) months each,
     and which meets the approval of the State
    'Board of Chiropody Examiners. All educa-
     tional attainments or credits for evalua-
     tion within the meaning of this Act; or
     applicable under this law, shall have
     been completed within the geographical
     boundaries of the United States, and no
     educational credits attained in any for-
     eign country that are not acceptable to
     the University of Texas toward a Bache-
     lor's Degree, shall be acceptable to the
     State Board of Chiropody Examiners. Can-
     didates for a license to practice chiro-
     pody in Texas shall make an application,
     in writing, on a form prescribed by the
     Board, and all credits and information
     verified bs affidavit contained in the
     form. The"provisions of this Article
     shall not affect students now enrolled
     in recognized schools or colleges of
     chiropody, or for a period of one (1)
    year from the date of this Act becoming
    -law." (Emphasis added.)
          The underlined part of the article ex-
empts two classes of applicants from its provi-
sions; namely,,those students who were enrolled in
recognized schools or colleges of chiropody on the
effective date of the act (May 3, 1951), and those
who, although not in school on the effective date
of the act, take the examination within a year from
May 3, 1951. As to the first class, there is no
time limit and those applicants who were enrolled
in a recognized school or college on May 3, 1951, and
who are qualified under the law as it existed prior
to the amendment are eligible to apply for examina-
tion In June of 1952 or any subsequent date.
          Applicants other than the students in
this first class are not eligible to take the exami-
nation in June 1952, or at any subsequent date unless
they meet the requirements of the present statute,
even though they may have been issued Certificates
of Preliminary Education prior to the effective date
of the 1951 amendment, since the one year during which
the second class of exempt applicants would be eli-
gible to take the examination expires on May 3, 1952.
It follows that a person holding a certificate based
Hon. Marshall Harvey, D.S.C., page 4    (V-1434)


on high school training only will not be eligible
to take examinations given by the Board after May 3,
1952, unless he was enrolled as a student in a recog-
nized school or college of chiropody on May 3, 19510
                      SUMMARY
          Applicants who were enrolled in a
     recognized school or college of chiropody
     on May 3, 1951, and who are qualified
     under the law as it existed on that date
     are eligible to take the examination given
     by the Texas State Board of Chiropody Ex-
     aminers in June, 1952, or at any subse-
     quent date on which the examinations are
     held. Applicants who were not enrolled in
     a recognized school or college of chiro-
     pody on May 3, 1951 are not eligible to
     take the examination given by the Board
     in June, 1952, or at any subsequent time
     unless they meet the requirements of the
     present statute, even though they hold
     Certificates of Preliminary Education is-
     sued prior to May 3, 1951.
                                Yours very truly,
APPROVED:                         PRICE DANIEL
                                Attorney General
J. C. Davis, Jr.
County Affairs Division
Mary Kate Wall                  BY          ,c&&
Reviewing Assistant                  & uce Allen
                                       Assistant
Charles D. Mathews
First Assistant
BA:mh